DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 1/7/2022.

Election/Restrictions
Applicant’s election of Species A, claims 1-4, in the reply filed on 1/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --INDUCTOR--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub 2009/0283302 A1) in view of Yamano (US PAT. 7,937,828).
	Lee et al. teach an inductor comprising: a body including a plurality of coil layers (32a, 32b, as shown in Figs. 4-6, paragraph [0035]) and high-rigidity insulating layers (20, 22, as shown in Figs. 3 and 7, paragraph [0043] and [0051]) disposed on and beneath the plurality of coil layers as shown in Fig. 13 (paragraph [0035], [0061]-[0067]); and external electrodes (60, as shown in Fig. 17, paragraph [0085]) disposed on external surfaces of the body and connected to the coil layers, wherein build-up insulating layers (36, as shown in Fig. 5 and 17, paragraph [0035]) are disposed between the high-rigidity insulating layers to cover the coil layers.
	However, Lee et al. silent a Young's modulus of the high-rigidity insulating layers and the build-up insulating layers where Young's modulus of the high-rigidity insulating layers greater than that of the build-up insulating layers. Yamano teaches a multilayered electrical device having high-rigidity insulating layers (103, 114, as shown in Fig. 1, col. 3, lines 59-61) covered build-up insulating layers (106, col. 3, lines 57-58), wherein the high-rigidity insulating layers have a high rigidity than the build-up insulating layers in order to provide enhancing the rigidity of the inductor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify the high-rigidity insulating layers and the build-up insulating layers of Lee et al. by the high-
	Re. claim 2: The high-rigidity insulating layers have a Young's modulus of 7 GPa or more (col. 5, lines 6-17).
	Re. claim 4: The build-up insulating layers have a Young's modulus equal to 80% or less of a Young's modulus of the high-rigidity insulating layers (col. 5, lines 6-17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Yamano, and further in view of Kim et al. (PGPub 2015/0073088 A1).
	Lee et al., modified by Yamano, teach all limitations as set forth above, including glass fibers in the high-rigidity insulating layers for providing the high rigidity. However, Yamano silent how much the glass fillers are in the high-rigidity insulating layers. Kim et al. teach that high contents of fillers increase the rigidity of the composite (paragraph [0085]). At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the filler contents of Yamano in view of Kim et al. as recited in the claimed invention because high contents of fillers increase the rigidity of the high-rigidity insulating layers. Therefore, it would have been an obvious matter of design choice to modify the glass fibers of Yamano with Kim et al. to obtain the invention as specified in claim 3. In this case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729